DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, 
the strongest and weak systems recited in Claim 10; and
other regulators recited in Claim 13;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Regarding Claim 1, the recitation:
“determining, via the controller, at least one feedforward signal as a function of the one or more control commands, one or more control signals, and one or more estimated electrical conditions of the inverter-based resource” is vague and indefinite. 
It is not clear how the controller “determines” estimated electrical conditions. The claim is regarded to a method for providing “grid-forming control” of an inverter-based resource (see claims preamble) from a controller receiving commands from an outside controller (see claim first limitation). The controller then “determines” control commands for the inverter-based resource (see claims second limitation). Finally, the same controller “feedforwards” signals, commands, and estimated electrical conditions. Nowhere in the limitations, electrical conditions are “estimated” or received by the controller to be “determined”. 
“using the at least one feedforward signal to position at least one control angle of the inverter-based resource to an anticipated value needed to achieve the one or more reference commands, thereby enabling rapid response to the one or more reference commands received from the external controller” is vague and indefinite.
.First, the “control angle(s)” are unclear to what such angles are regarded to. Are the “control angles” in regards to feedforward signal(s), reference command(s), control command(s) or control signal(s)? Secondly, it appears that the (A) anticipated value appears to be reference commands based on “control commands” (as recited) are determined from “reference commands” and “feedforward signal” is determined from “control commands” where the claim then states that the anticipated value is needed to 
Claims 2-14 are rejected based on their dependency from Claim 1.
Claims 3-4 & 8-9 are rejected for the same reasons regarding the “electrical conditions” as stated above for Claim 1 element “I”.
Regarding Claim 8, the terms “first product”, “second product” & “arcsine of the quotient” are relative terms which renders the claim indefinite. The term “first product”, “second product” & “arcsine of the quotient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
*****REF SPEC. Applicant provides “circuits” in FIGs 3 is referred as “providing grid-forming control according to conventional construction (¶ [0031]) & FIG. 10 is referred as “a control diagram of one embodiment of system for providing grid-forming control of an inverter-based resource according to the present disclosure ¶[0038]). FIG. 10 then is referred as “illustrates a unique power regulator structure (as compared to the convention power regulator 4 of FIG. 3) that includes grid-forming power feedforward control according to the present disclosure (¶ [0067]). Therefore, it appears that FIG. 10 appears to describe the “grid-forming power feedforward control according to the present disclosure” as recited in the claims. Moreover, FIG. 10 shows several components such as FEEDFORWARD POWER LIMITER, INERTIA POWER REGULATOR, PHASE DETECTOR, etc. (now referred as SC). Moreover, any of the inputs for the mentioned components (SC) mentioned are explicit described the inputs (“commands”, “impedances”, “voltages”, “errors” etc.) or outputs (“products”, “quotients” etc.) from the mentioned components (SC) recited in limitations “I-VI”.*****
 Therefore, the recitations:
“multiplying the power command by the feedforward impedance to obtain a first product” is vague and indefinite.
It is not clear how the power command is “multiplied” by the feedforward impedance and “obtain” a “first product”. What is the “first product” in regards to? It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
 “multiplying a converter voltage command by the terminal voltage to obtain a second product” is vague and indefinite.  
It is not clear how the converter voltage command is “multiplied” by the terminal voltage and obtain a “second product”. What is the “second product” in regards to? It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“dividing the first product by the second product to obtain a quotient” is vague and indefinite.  
It is not clear how the first product is “divided” by the second product and obtain a “quotient”. What is the “first and second product” & “quotient” in regards to? It is also not clear what component performs the “dividing”. Referred to REF SPEC above.
“determining the arcsine of the quotient” is vague and indefinite.  
It is not clear how the arcsine of the quotient is determined. What is the “arcsine of the quotient” in regards to? It is also not clear what component performs the “determining”. Referred to REF SPEC above.
Regarding Claim 9, the terms “first product”, “second product”, “quotient” & “arcsine of the quotient” are relative terms which renders the claim indefinite. The term “first product”, “second product”, “quotient” & “arcsine of the quotient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, the recitations:
“multiplying the power command by the feedforward impedance to obtain a first product” is vague and indefinite.
It is not clear how the power command is “multiplied” by the feedforward impedance and obtain a “first product”. What is the “first product” in regards to? Is the “first product” the same product or a different product from the “first product” recited in Claim 8. It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“multiplying the feedforward voltage by the terminal voltage to obtain a second product” is vague and indefinite. 
It is not clear how the feedforward voltage is “multiplied” by the terminal voltage and obtain a “second product”. What is the “second product” in regards to? Is the “second product” the same product or a different product from the “second product” recited in Claim 8? It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“dividing the first product by the second product to obtain a quotient; and determining the arcsine of the quotient” is vague and indefinite.
It is not clear how the first product is “divided” by second product and obtain a “arcsine  of the quotient”. What is the “first product & second product” and “arcsine of the quotient” in regards to? Is the “first product” & “second product”  the same product or a different product from the “first product” and ”“second product” recited in Claim 8? It is also not clear what component performs the “dividing”. Referred to REF SPEC above.
Regarding Claim 10, the recitation “a strongest system & a weak system” is vague and indefinite. It is unclear what “system(s)” the applicant is referring to. For instance, claim 10 depends on claims 1-9 where in claims 1-9 recites several “system(s)” – inverter-based resource, controller, external controller and so on. 
Regarding Claim 14, the terms “maximum product”, “”minimum product”, “second product”, “maximum quotient” & “minimum quotient” are relative terms which renders the claim indefinite. The term “maximum product”, “”minimum product”, “second product”, “maximum quotient” & “minimum quotient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the recitations:
“multiplying each of a maximum power command and a minimum power command by the converter impedance to obtain a maximum product and a minimum product, respectively” is vague and indefinite.
It is not clear how a maximum power command and minimum power command is “multiplied” by a converter impedance and obtain a maximum product and a minimum product. What are the “products” in regards to. It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“multiplying a converter voltage command by the terminal voltage to obtain a second product” is vague and indefinite.
 It is not clear how a converter voltage command is “multiplied” by a terminal voltage and obtain a second product. What is the second product in regards to? It is unclear how a command and a voltage can be “multiplied”. It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“dividing each of the maximum product and the minimum product by the second product, respectively, to obtain a maximum quotient and a minimum quotient” is vague and indefinite.
It is not clear how a maximum product and the minimum product is divided by the second product to obtain a maximum quotient and a minimum quotient. What is the maximum product, the minimum product, the second product, a maximum quotient and a minimum quotient in regards to? It is also not clear what component performs the “dividing”. Referred to REF SPEC above.
“determining the arcsine of each of the maximum quotient and the minimum quotient” is vague and indefinite. 
It is not clear how the arcsine of each of the maximum quotient and the minimum quotient is “determined”. What is the arcsine & minimum quotient in regards to? It is also not clear what component performs the “determining”. Referred to REF SPEC above.
“adding a phase-locked loop error to the arcsine of the maximum quotient and the arsine of the minimum quotient.” is vague and indefinite.
It is not clear how phase-locked loop error to the arcsine of the maximum quotient and the arsine of the minimum quotient.is “added”. None of the recited elements (arcsine of the maximum quotient and the arsine of the minimum quotient) are not described to what they are regarded to? It is also not clear what component performs the “determining”. Referred to REF SPEC above.
Claims 9-12 are rejected for their dependency from Claim 8.
Claim 15 is rejected similarly to the rejection in Claim 1 for elements (I-II).
Claims 16-20 are rejected based on their dependency from Claim 15.
Claims 17 is rejected for the same reasons regarding the “electrical conditions” as stated above for Claim 1 element “I”.
Claims 18-20 are rejected based on their dependency from Claim 17.
Regarding Claim 20, the terms “maximum product” & “minimum product”, “second product”, “maximum quotient”, “minimum quotient”, “arcsine of the maximum and minimum quotient” are relative terms which renders the claim indefinite. The terms “maximum product” & “minimum product”, “converter voltage command”, “second product”, “maximum quotient”, “minimum quotient”, “arcsine of the maximum and minimum quotient” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, the recitations:
“multiplying each of a maximum power command and a minimum power command by the converter impedance to obtain a maximum product and a minimum product, respectively” is vague and indefinite. 
It is not clear how a maximum power command and a minimum power command “multiplied” by converter impedance and “obtain” a maximum product and a minimum product What is the applicant’s “products” in regards to. It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“multiplying a converter voltage command by the terminal voltage to obtain a second product” is vague and indefinite.  
It is not clear how a converter voltage command is multiplied by a terminal voltage and “obtain”  A “second “product”. What is the applicant’s “products” in regards to? It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“dividing each of the maximum product and the minimum product by the second product, respectively, to obtain a maximum quotient and a minimum quotient” is vague and indefinite.
It is not clear how a maximum product is “divided” the minimum product by the second product and “obtain”  a maximum quotient and a minimum quotient. What is the applicant’s “products” and “quotients”  in regards to? It is also not clear what component performs the “dividing”. Referred to REF SPEC above.
“determining the arcsine of each of the maximum quotient and the minimum quotient” is vague and indefinite.  
It is not clear how arcsine of each of the maximum quotient and the minimum quotient is determined. What is the applicant’s in regards to? It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
“adding a phase-locked loop error to the arcsine of the maximum quotient and the arsine of the minimum quotient” is vague and indefinite.
It is not clear how a phase-locked loop error to the arcsine of the maximum quotient and the arsine of the minimum quotient is added. What is the applicant’s and “quotients”  in regards to? It is also not clear what component performs the “multiplying”. Referred to REF SPEC above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13 & 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 10,305,283).
Regarding Claim 1, Larsen discloses a method for providing grid-forming control of an inverter-based resource [The method also includes receiving, via the power angle estimator, one or more grid conditions of the power grid … the method further includes controlling, via a converter controller, a power conversion assembly of the power system] (Abstract), the method comprising: 
receiving, via a controller [44], one or more reference commands from an external controller [94] (FIG. 4, Column 8, Lines 19-41; Alternatively, the controller 44 may be communicatively coupled to the farm-level controller 94 through a wireless connection); 
determining, via the controller [44], one or more control commands for the inverter-based resource [34] based on the one or more reference commands (FIG. 2, FIG. 5; Colum 9, Lines 37-56; Other operating condition feedback from other sensors also may be used by the controller 44 and/or converter interface controller 156 to control the power conversion assembly 34); 
determining, via the controller [44 (Column 9, Lines 24-36: In such embodiments, a controller, for example, but not limited to, controller 44)], at least one feedforward signal [202 (Column 10, Lines 36-48: the PLL 80 generates the PLL phase angle signal 202 by summing the estimated feedforward power angle signal 192)] as a function of the one or more control commands, one or more control signals, and one or more estimated electrical conditions of the inverter-based resource [34 (Column 10, Lines 36-48: The PLL phase angle signal 202 is transmitted to the converter interface controller 156 for control of the power conversion assembly 34 and for subsequent control of electrical currents injected onto the utility grid 136] (FIG. 2, FIG. 5, Column 9, Lines 25-36, Column 11, Lines 48-57); and, 
using the at least one feedforward signal [202] to position at least one control angle of the inverter-based resource [34] to an anticipated value needed to achieve the one or more reference commands [160], thereby enabling rapid response to the one or more reference commands received from the external controller (FIG. 2, FIG. 5, Column 9, Lines 37-56; The power limiter system 152 generates a power command signal 162 based at least partially on the feedback signal 160 and transmits power command signal 162 to the converter interface controller 156. In an alternative embodiment, the converter interface controller 156 is included within the system controller 44. Other operating condition feedback from other sensors also may be used by the controller 44 and/or converter interface controller 156 to control the power conversion assembly 34).
Regarding Claim 2, Larsen discloses the method of claim 1 [see rejected Claim 1], 
wherein the feedforward signal comprises at least one of an angle [The PLL phase angle signal 202] (see item “c” from rejected Claim 1) OR an angle rate of change.
Regarding Claim 3, Larsen discloses the method of claim 1 [see rejected Claim 1], 
wherein determining the at least one feedforward signal [202] further comprises: 
determining, via the controller [the controller 44 and/or converter interface controller 156] (see “c” above for rejected Claim 1), a feedforward power angle [further comprising receiving, via the PLL, the power angle signal as a feedforward signal] as a function of the one or more control commands, the one or more control signals, and one or more first electrical conditions of the inverter-based resource (Claim 2, Also refer to element “c” regarding the recitation “as a function of the one or more control commands” in claim 1); and, 
determining, via the controller [the controller 44 and/or converter interface controller 156] (see “c” above for rejected Claim 1), a feedforward phase-locked loop angle for a phase-locked loop [further comprising receiving, via the PLL, the power angle signal as a feedforward signal]  of the controller as a function of the one or more control commands, the one or more control signals, and one or more second electrical conditions of the inverter-based resource (Claim 2, Also refer to element “c” in claim 1 regarding the recitation “as a function of the one or more control commands”).
Regarding Claim 4, Larsen discloses the method of claim 3 [see rejected Claim 3], 
wherein the one or more first electrical conditions of the inverter-based resource [see rejected Claim 1 element “c”] further comprise at least one of a converter impedance OR a terminal voltage [calculating the power angle signal as a function of the transmitted power, voltage magnitudes at the two ends of the power system] (Claim 4), and 
wherein the one or more second electrical conditions of the inverter-based resource [see rejected Claim 1 element “c”] further comprise at least one of a terminal voltage [calculating the power angle signal as a function of the transmitted power, voltage magnitudes at the two ends of the power system] (Claim 4), a feedforward impedance, or a feedforward voltage.
Regarding Claim 5, Larsen discloses the method of claim 3 [see rejected Claim 3], 
wherein using the at least one feedforward signal to position the at least one control angle of the inverter-based resource to the anticipated value needed to achieve the one or more reference commands  [see rejected Claim 1 element “c”] further comprises: 
determining, via the controller, a power angle rate of change and a phase-locked loop angle rate of change as a function of the feedforward power angle and the feedforward phase-locked loop angle, respectively [Further, the method includes estimating, via the power angle estimator, a power angle signal across the power system based on the power command and the one or more grid conditions. Moreover, the method includes receiving, via a phase locked loop (PLL), the estimated power angle signal] (Abstract).

Regarding Claim 6, Larsen discloses the method of claim 5 [see rejected Claim 5], 
wherein determining the power angle rate of change and the phase-locked loop angle rate of change as a function of the feedforward power angle and the feedforward phase-locked loop angle, respectively [see rejected Claim 5], further comprises: 
adding a feedforward power angle rate of change and a feedforward phase-locked angle rate of change to a power regulator frequency and a phase-locked loop frequency, respectively [Further, the method includes estimating, via the power angle estimator, a power angle signal across the power system based on the power command and the one or more grid conditions. Moreover, the method includes receiving, via a phase locked loop (PLL), the estimated power angle signal] (Abstract).
Regarding Claim 7, Larsen discloses the method of claim 4 [see rejected Claim 4], 
wherein the one or more reference commands comprises at least one of a power reference or one or more power command limits from the external controller [94] (FIG. 4), and 
wherein the one or more control commands comprises a power command [In addition, the farm-level controller 94 may be generally configured similar to the controllers 44 for each of the individual wind turbines 92 within the wind farm 90] (Column 8, Lines 19-41).
Regarding Claim 13, Larsen discloses the method of claim 5 [see rejected Claim 5], 
wherein using the at least one feedforward signal to position the at least one control angle of the inverter-based resource to the anticipated value needed to achieve the one or more reference commands [see rejected Claim 1 element “c”]  further comprises: 
determining upper and lower power angle limits for the at least one control angle; and applying the upper and lower power angle limits to the power angle to provide a constraint on power while one or more other regulators of the inverter-based resource act to settle after a transient event [The power limiter system 152 is configured to identify the occurrence of a grid contingency event, and provide the power converter 34 with signals that facilitate providing a stable recovery from the grid event] (Column 9, Lines 24-36).


Regarding Claim 15, Larsen discloses a converter controller [44] for providing grid-forming control of an inverter-based resource [34], the converter controller [24] (FIG. 2, 4-6) comprising: 
at least one controller comprising at least one processor [64], the at least one processor configured to perform a plurality of operations (FIG. 3, 6), the plurality of operations comprising: 
receiving one or more control commands [168, 166, 202] (FIG. 6); 
determining at least one feedforward signal [202] as a function of the one or more control commands, one or more control signals, and one or more estimated electrical conditions of the inverter-based resource [34 (Column 10, Lines 36-48: The PLL phase angle signal 202 is transmitted to the converter interface controller 156 for control of the power conversion assembly 34 and for subsequent control of electrical currents injected onto the utility grid 136] (FIG. 2, FIG. 5, Column 9, Lines 25-36, Column 11, Lines 48-57); and, 
using the at least one feedforward signal [202] to position at least one control angle of the inverter-based resource [34] to an anticipated value needed to achieve the one or more reference commands, thereby enabling rapid response to the one or more reference commands received from the external controller (FIG. 2, FIG. 5, Column 9, Lines 37-56; The power limiter system 152 generates a power command signal 162 based at least partially on the feedback signal 160 and transmits power command signal 162 to the converter interface controller 156. In an alternative embodiment, the converter interface controller 156 is included within the system controller 44. Other operating condition feedback from other sensors also may be used by the controller 44 and/or converter interface controller 156 to control the power conversion assembly 34).
Regarding Claim 16, Larsen discloses the converter controller of claim 15 [see rej. Claim 15], 
wherein the feedforward signal comprises at least one of an angle [The PLL phase angle signal 202] (see item “c” from rejected Claim 1) OR an angle rate of change.
Regarding Claim 17, Larsen discloses the converter controller of claim 15 [see rej. Claim 15], 
wherein determining the at least one feedforward signal [202] as a function of the one or more control commands, the one or more control signals, and one or more electrical conditions of the inverter-based resource further comprises: 
determining, via the converter controller [the controller 44 and/or converter interface controller 156] (see “c” above for rejected Claim 1), a feedforward power angle as a function of the one or more control commands and one or more first electrical conditions of the inverter-based resource (Claim 2, Also refer to element “c” regarding the recitation “as a function of the one or more control commands”); and, 
determining, via the converter controller [the controller 44 and/or converter interface controller 156] (see “c” above for rejected Claim 1), a feedforward phase-locked loop angle for a phase-locked loop of the converter controller as a function of the one or more control commands and one or more second electrical conditions of the inverter- based resource (Claim 2, Also refer to element “c” regarding the recitation “as a function of the one or more control commands”).
Regarding Claim 18, Larsen discloses the converter controller of claim 17 [see rej. Claim 17], 
wherein using the at least one feedforward signal to position the at least one control angle of the inverter-based resource to the anticipated value needed to achieve the one or more reference commands [see rejected Claim 1 element “c”] further comprises: 
determining, via the converter controller, a power angle and a phase-locked loop angle as a function of the feedforward power angle and the feedforward phase- locked loop angle, respectively [Further, the method includes estimating, via the power angle estimator, a power angle signal across the power system based on the power command and the one or more grid conditions. Moreover, the method includes receiving, via a phase locked loop (PLL), the estimated power angle signal] (Abstract).
Regarding Claim 19, Larsen discloses the converter controller of claim 18 [see rej. Claim 18], 
wherein using the at least one feedforward signal to position the at least one control angle of the inverter-based resource to the anticipated value needed to achieve the one or more reference commands [see rejected Claim 1 element “c”] further comprises: 
determining upper and lower power angle limits for the at least one control angle [The power limiter system 152 is configured to identify the occurrence of a grid contingency event, and provide the power converter 34 with signals that facilitate providing a stable recovery from the grid event] (Column 9, Lines 24-36); and 
applying the upper and lower power angle limits to the power angle to provide a constraint on power while one or more other regulators of the inverter-based resource act to settle after a transient event [The power limiter system 152 is configured to identify the occurrence of a grid contingency event, and provide the power converter 34 with signals that facilitate providing a stable recovery from the grid event] (Column 9, Lines 24-36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/JOSEPH ORTEGA/Examiner, Art Unit 2832